Fourth Court of Appeals
                                 San Antonio, Texas
                                      September 9, 2014

                                     No. 04-14-00514-CV

                        IN THE INTEREST OF R.E.S. AND R.K.S.,

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2007-CI-04448
                         Honorable Gloria Saldana, Judge Presiding


                                       ORDER
         Court reporter Maria E. Fattahi has filed a notification of late reporter’s record,
requesting additional time to prepare the reporter’s record. We grant her request and ORDER her
to file the reporter’s record on or before October 21, 2014.




                                                   _________________________________
                                                   Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of September, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court